DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on a certified copy of an application filed in China on December 11th, 2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method and independent claim 10 is directed to a system, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 10 recites a system for conducting general business interactions of inventory management by determining shelf locations for objects through planogram creation by assigning weighted values to inventory objects to determine a relevance for a location on a shelf.  Specifically, the claim recites:
A intelligent planogram producing system, capable of obtaining a minimum one of a plurality of relevances of a plurality of objects, comprising: 
a relevance array producing unit configured to obtain the relevance between each of the plurality of objects to produce a relevance array; a complete graph creating unit configured to convert the relevance array and re-weight the relevance array according to the displacing limitation of each17File: US14600F0SUNDIAL CONFIDENTIAL object to obtain at least one complete graph, …; 5a route analysis unit configured to obtain a representing route of the at least one complete graph, …; and an output unit configured to output a planogram of the disposing 10location of each object on a shelf according to each at least one representing route.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for inventory management by determining shelf locations for objects through planogram creation, which is a process that is encompassed by the abstract idea of commercial interactions.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 10 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit) as a tool in claim 10 to perform the functions of producing, obtaining, creating, converting, and outputting as claim 10 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit performs the steps or functions of inventory management by determining shelf locations for objects through planogram creation.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit) performing functions of producing, obtaining, creating, converting, and outputting that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of using a relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit to perform the steps of producing, obtaining, creating, converting, and outputting amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for inventory management by determining shelf locations for objects through planogram creation.  As discussed above, taking the claim elements separately, a relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit performs the steps or functions of inventory management by determining shelf locations for objects through planogram creation. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for inventory management by determining shelf locations for objects through planogram creation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 1 describes a method for performing functions of producing, obtaining, re-weighting and outputting relating to planogram creation without additional elements or structure that provide significantly more than the abstract idea of commercial interactions for inventory management by determining shelf locations for objects through planogram creation as noted above regarding claim 10.
Dependent claims 2-9 and 11-17 further describe the abstract idea of commercial interactions for inventory management by determining shelf locations for objects through planogram creation.  Dependent claims 2-9 and 11-17 do not include additional elements to perform their respective functions of producing, providing, obtaining, re-weighting, setting, causing, defining, creating, grouping, analyzing, receiving and calculating beyond the generic computer components of a re-weighter, graph creator, complete graph completing unit, group calculator, route analysis unit, analyzer, screener, receiver and a relevance array producer and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1 and 10 also renders dependent claims 2-9 and 11-17 as not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karmakar (US Patent Application Publication 2019/0147463 A1).
Regarding Claim 1, Karmakar teaches:
A intelligent planogram producing method, capable of obtaining a minimum one of a plurality of relevances of a plurality of objects, comprising (See Karmakar ¶ [0016-0019] - describes a planogram generation system that uses machine learning to analyze said planograms and [0028-0031] - describes the system identifying which products of a group of products should be placed together based on the relative sales data for each of said products of a group of products and optimizing said placement based on a minimum score): 
obtaining the relevance between each of the objects and producing a relevance array (See Karmakar ¶ [0014-0015] - describes the system classifying items to shelf positions based on importance [relevance] and creating an item-item adjacency matrix);  
5re-weighting the relevance array according to displacing limitation of each object and producing at least one complete graph (See Karmakar ¶ [0014-0018] - describes the system classifying items to shelf positions based on importance [relevance] and creating an item-item adjacency matrix, wherein said importance and said item-item adjacency are updated to form a directed graph comprising edge weights); 
obtaining a representing route of the at least one complete graph; 
outputting a planogram of the disposing location of each object on a shelf according to the representing route (See Karmakar ¶ [0030-0037] - describes the system using a directed graph to classify items on shelves in a particular location and in a particular order, wherein said order follows a sequence of assigned product locations from a starting point to an ending point, thereby forming a graph path); 
10wherein in the at least one complete graph, each vertex represents the corresponding object (See Karmakar ¶ [0014] - describes the system using nodes [vertex] to represent items on a graph), every two vertexes are connected by an edge whose value represents a re-weighted relevance (See Karmakar ¶ [0030-0031] - describes the system connecting said nodes with edges comprising weighted values, wherein each edge is re-weighted based on the two nodes each edge connects), and the representing route, being the route with minimum summation of the value of each edge, passes through each edge only once (See Karmakar ¶ [0022] - describes the system minimizing the sum of squares of an error as part of item shelf position determination and [0030-0031] - describes the system choosing a path for ordered item adjacency, wherein said path cannot go back to a node that has already been visited, thereby only allowing an edge to be traveled once).
Regarding Claim 2, Karmakar teaches:
The intelligent planogram producing method according to claim 1, wherein the step of obtaining the representing route of the at least one complete graph comprises: 
obtaining the number of placeable objects n (See Karmakar ¶ [0033] - describes the system using n as a total number of items to be allocated to shelf positions]);  14File: US14600F0SUNDIAL CONFIDENTIAL 
analyzing each route containing n vertexes of the at least one complete graph to obtain a route list; and 
obtaining the representing route with minimum summation of the value of each edge from the route list (See Karmakar ¶ [0033-0036] - describes the system obtaining an item list from a directed graph [the route], wherein said items are arranged based on the importance of cost [edge value] and said total cost of items is minimized).
Regarding Claim 3, Karmakar teaches:
The intelligent planogram producing method according to claim 1, wherein the step of re-weighting the relevance array according to the displacing limitation of each object and producing at least one complete graph further comprises: 
grouping the objects by using a grouping algorithm to produce the at least one complete graph whose the number 10corresponds to the number of groups of the objects (See Karmakar ¶ [0033-0036] - describes the system grouping items in a matrix into to smaller sub-groups [sub-matrix], wherein said sub-group is based on a minimized cost [number: 2.86] of the items [1-5] within said sub-group), and the vertexes between the at least one complete graph are not connected (See Karmakar ¶ [0030-0031] - describes the system connecting said nodes [vertex] with edges comprising weighted values, wherein the continuous node connection path is ended [disconnected] when all of the new edges are negative values).
Regarding Claim 4, Karmakar teaches:
The intelligent planogram producing method according to claim 1, wherein the step of re-weighting the relevance array according to the displacing limitation of each object and producing at least one complete 15graph comprises: 
setting a first weight when the displacing limitation of each object is adjacency (See Karmakar ¶ [0014] - describes the system creating optimal item-item adjacency pairs based on weighted values [edges]); 
causing the value of each edge whose connecting vertexes are subjected to the displacing limitation of adjacency re-weighted by the first 20weight to be less than the original relevance; and  15File: US14600F0SUNDIAL CONFIDENTIAL 
producing the at least one complete graph (See Karmakar ¶ [0030-0031] - describes the system starting a graph of items [planogram] with the item-item adjacency edge value that is the highest [maximum] among said graph of items and continuing said graph with item-item adjacency edge values that are less than said starting edge value).
Regarding Claim 5, Karmakar teaches:
The intelligent planogram producing method according to claim 1, wherein the step of re-weighting the relevance array according to the displacing limitation of each object and producing at least one complete 5graph comprises: 
setting a second weight when the displacing limitation of each object is repetition; 
causing the value of each edge whose connecting vertexes are subjected to the displacing limitation of repetition re-weighted by the second 10weight to be equivalent to 0; and producing the at least one complete graph (See Karmakar ¶ [0030-0031] - describes the system using multiple weighting factors to determine a directed graph forming a path of item arrangement for a planogram through weighted edge values connecting nodes [items, vertices], wherein one of said weighting factors includes recognizing if an edge from a particular node has already appeared in said graph [repeated], then not allowing said path to go back to a same node, which for the purpose of examination is considered functionally equivalent to a weighted value representing repetition being equivalent to 0).
Regarding Claim 6, Karmakar teaches:
The intelligent planogram producing method according to claim 1, wherein step of re-weighting the relevance array according to the displacing limitation of each object and producing at least one complete 15graph comprises: 
setting a third weight when the displacing limitation of each object is recommendation;
causing the value of each edge whose vertexes are subjected to the displacing limitation of recommendation re-weighted by the third weight to be 16File: US14600F0SUNDIAL CONFIDENTIALgreater than the original relevance; and 
producing the at least one complete graph (See Karmakar ¶  [0030-0031] - describes the system connecting said nodes with edges comprising weighted values, wherein each edge is re-weighted based on the two nodes each edge connects and [0038] - describes the system testing if a new planogram layout will increase sales of items within said planogram and if said sales are significantly increased with at least 95% confidence [weighted value] then the system will make a suggestion to change an existing planogram layout to the new planogram layout).
Regarding Claim 7, Karmakar teaches:
The intelligent planogram producing method according to claim 6, wherein when the displacing limitation of each object is 5recommendation, the method further comprises: defining the objects as a second candidate object, and defining the remaining objects as a first candidate object (See Karmakar ¶ [0038] - describes the system testing if a new planogram layout will increase sales of items within said planogram and if said sales are significantly increased with at least 95% confidence [weighted value] then the system will make a suggestion to change an existing planogram layout to the new planogram layout, wherein said new planogram is a second candidate object and said existing planogram is a first candidate object).
Regarding Claim 8, Karmakar teaches:
The intelligent planogram producing method according to claim 7, wherein the representing route must pass through all vertexes 10representing the first candidate object (See Karmakar ¶ [0030] - describes the system using a graph path that is continuous via edges through nodes [items, vertices] and consecutive through said nodes until said path ends, thereby representing all nodes of said graph/ planogram/ first candidate object).
Regarding Claim 9, Karmakar teaches:
The intelligent planogram producing method according to claim 1, wherein the relevance between each object is calculated from the image (See Karmakar ¶ [0017] - describes the system using image processing to determine item positions within a planogram), the weight or the similarity of appearance of the objects (See Karmakar ¶ [0013] - describes the system calculating facing [horizontal shelf space] for a same item) or are defined by the user (See Karmakar ¶ [0052] - describes the system allowing a user to employ action items of said system through various interfaces).
Regarding Claim 10, Karmakar teaches:
A intelligent planogram producing system, capable of obtaining a minimum one of a plurality of relevances of a plurality of objects, comprising (See Karmakar ¶ [0016-0019] - describes a planogram generation system that uses machine learning to analyze said planograms and [0028-0031] - describes the system identifying which products of a group of products should be placed together based on the relative sales data for each of said products of a group of products and optimizing said placement based on a minimum score): 
a relevance array producing unit configured to obtain the relevance between each of the objects to produce a relevance array (See Karmakar ¶ [0014-0015] - describes the system classifying items to shelf positions based on importance [relevance] and creating an item-item adjacency matrix); 
a complete graph creating unit configured to convert the relevance array and re-weight the relevance array according to the displacing limitation of each17File: US14600F0SUNDIAL CONFIDENTIAL object to obtain at least one complete graph (See Karmakar ¶ [0014-0018] - describes the system classifying items to shelf positions based on importance [relevance] and creating an item-item adjacency matrix, wherein said importance and said item-item adjacency are updated to form a directed graph comprising edge weights), wherein in the at least one complete graph, each vertex represents the corresponding object (See Karmakar ¶ [0014] - describes the system using nodes [vertex] to represent items on a graph), and each vertex are connected by an edge whose value represents a re-weighted relevance (See Karmakar ¶ [0030-0031] - describes the system connecting said nodes with edges comprising weighted values, wherein each edge is re-weighted based on the two nodes each edge connects);  
5a route analysis unit configured to obtain a representing route of the at least one complete graph, wherein the representing route, being the route with minimum summation of the value of each edge, passes through each edge only once (See Karmakar ¶ [0022] - describes the system minimizing the sum of squares of an error as part of item shelf position determination and [0030-0031] - describes the system choosing a path for ordered item adjacency, wherein said path cannot go back to a node that has already been visited, thereby only allowing an edge to be traveled once); and 
an output unit configured to output a planogram of the disposing 10location of each object on a shelf according to each at least one representing route (See Karmakar ¶ [0030-0037] - describes the system using a directed graph to classify items on shelves in a particular location and in a particular order, wherein said order follows a sequence of assigned product locations from a starting point to an ending point, thereby forming a graph path).
Regarding Claim 11, Karmakar teaches:
The intelligent planogram producing system according to claim 10, wherein the complete graph creating unit comprises: 
a re-weighter configured to provide a corresponding weight according to 15the displacing limitation of each objects to obtain a re-weighted relevance array (See Karmakar ¶ [0014-0018] - describes the system classifying items to shelf positions based on importance [relevance] and creating an item-item adjacency matrix, wherein said importance and said item-item adjacency are updated [re-weighted] to form a directed graph comprising edge weights); and 
a graph creator configured to create the at least one complete graph according to the re-weighted relevance array (See Karmakar ¶ [0030-0037] - describes the system using a directed graph to classify items on shelves in a particular location and in a particular order, wherein said order follows a sequence of assigned product locations from a starting point to an ending point, thereby forming a graph path).
Regarding Claim 12, Karmakar teaches:
The intelligent planogram producing system according to claim 11, 20wherein the complete graph creating unit further comprises a group 18File: US14600F0SUNDIAL CONFIDENTIALcalculator configured to group each object, and the graph creator creates a corresponding number of at least one complete graph according to the number of groups of the objects (See Karmakar ¶ [0033-0036] - describes the system grouping items in a matrix into to smaller sub-groups [sub-matrix], wherein said sub-group is based on a minimized cost [number: 2.86] of the items [1-5] within said sub-group).

Regarding Claim 13, Karmakar teaches:
The intelligent planogram producing system according to claim 10, 5wherein the route analysis unit comprises: 
an analyzer configured to analyze any routes passing through n vertexes of the at least one complete graph to obtain a route list; and 
a screener configured to obtain each representing route according to the relevance value corresponding to each route list (See Karmakar ¶ [0033-0036] - describes the system obtaining an item list from a directed graph [the route], wherein said items are arranged based on the importance of cost [edge value] and said total cost of items is minimized);  
10wherein n represent the number of placeable objects (See Karmakar ¶ [0033] - describes the system using n as a total number of items to be allocated to shelf positions]).
Regarding Claim 14, Karmakar teaches:
The intelligent planogram producing system according to claim 10, wherein the relevance array producing unit comprises: 
a receiver configured to receive the image information (See Karmakar ¶ [0017] - describes the system using image processing to determine item positions within a planogram), the weight information or the appearance information of each object (See Karmakar ¶ [0013] - describes the system calculating facing [horizontal shelf space] for a same item); and  
15a relevance array producer configured to calculate the relevance of each object according to the image information, the weight information or the appearance information and produce the relevance array (See Karmakar ¶ [0013-0018] - describes the system classifying items to shelf positions based on importance [relevance] and creating an item-item adjacency matrix, wherein said importance and said item-item adjacency are updated to form a directed graph comprising edge weights).
Regarding Claim 15, Karmakar teaches:
The intelligent planogram producing system according to claim 11, wherein when the displacing limitation of each object is adjacency, the 19File: US14600F0SUNDIAL CONFIDENTIALre-weighter provides a first weight, which causes the value of each edge weighted by the first weight to be less than the original relevance (See Karmakar ¶ [0030-0031] - describes the system starting a graph of items [planogram] with the item-item adjacency edge value that is the highest [maximum] among said graph of items and continuing said graph with item-item adjacency edge values that are less than said starting edge value).
Regarding Claim 16, Karmakar teaches:
The intelligent planogram producing system according to claim 11, wherein when the displacing limitation of each object is repetition, the 5re-weighter provides a second weight, which causes the value of each edge weighted by the second weight to be equivalent to 0 (See Karmakar ¶ [0030-0031] - describes the system using multiple weighting factors to determine a directed graph forming a path of item arrangement for a planogram through weighted edge values connecting nodes [items, vertices], wherein one of said weighting factors includes recognizing if an edge from a particular node has already appeared in said graph [repeated], then not allowing said path to go back to a same node, which for the purpose of examination is considered functionally equivalent to a weighted value representing repetition being equivalent to 0).
Regarding Claim 17, Karmakar teaches:
The intelligent planogram producing system according to claim 11, wherein when the displacing limitation of each object is recommendation, the re-weighter provides a third weight, which causes 10the value of each edge weighted by the third weight to be greater than the original relevance (See Karmakar ¶  [0030-0031] - describes the system connecting said nodes with edges comprising weighted values, wherein each edge is re-weighted based on the two nodes each edge connects and [0038] - describes the system testing if a new planogram layout will increase sales of items within said planogram and if said sales are significantly increased with at least 95% confidence [weighted value] then the system will make a suggestion to change an existing planogram layout to the new planogram layout).

Response to Remarks
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1 and 10 as being “significantly more” than a judicial exception [abstract idea] rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1 and 10 does not specifically mention any particular process to positively recite the steps of producing, obtaining, creating, converting, and outputting described in a manner beyond using generic computer components, such as a relevance array producing unit, complete graph completing unit, route analysis unit, and an output unit in their ordinary capacity, therefore, the methods and system of claims 1 and 10 are not significantly more than an abstract idea.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-17, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Contrary to the applicant’s assertion that Karmakar does not disclose "the representing route, being the route with minimum summation of the value of each edge", Karmakar as previously cited in independent claims 1 and 10, teaches minimizing the sum of squares of an error as part of item shelf position determination, which is similar to the disclosure of the specification of the instant application in so far as the invention of the instant application also uses the minimum sum of edge values to reduce error.  Further, it should be noted that the specification of the instant application is not read into the claim limitations during the process of examination.  The applicant is reminded that the citation of Karmakar needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/
Examiner, Art Unit 3687                                                                                                                                                                                            
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687